department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person contact number identification_number employer_identification_number number release date se t eo ra t2 date date uil index legend m n p q x y z dear -------------- we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts m is organized as a non-profit corporation under state law according to its articles of incorporation m is organized for the purpose of operat ing an e-commerce internet website wherein the vendors agree to donate a percentage of the proceeds from the sales of goods and services to non-profit charities selected by the purchasers of goods and services and for the transaction of any or all lawful business for which non-profit corporations may be incorporated under the laws of m’s state of incorporation in its application m states that its primary activity is the operation of a public access website m’s website acts as a portal to the websites of for-profit online retailers a visitor to m’s website is told first to select a nonprofit organization from a list of m’s nonprofit partners next the visitor is told to choose an on-line store from a list of on-line retailers for which m acts as an affiliate when the visitor chooses a store that store’s website is framed within m’s website if the visitor purchases items from the store m earns a commission of a certain percentage of the purchase_price from the retailer the commission is processed through an affiliate management company and sent to m m then gives the commission to the nonprofit organization that was selected by the website visitor m’s website homepage states you buy they benefit shop online at m com and of our commission from your purchase goes directly to the charity of your choice the how does m work page states m com is partnered with hundreds of online retail stores who provide a commission to m com for every purchase that you make through our website we in turn redistribute no operational cost is taken out of that commission to the nonprofit organization that you choose to support asked to describe its procedures for identifying and criteria for selecting nonprofit partners m explains in its date letter m identifies and selects npos based on need ratio of operational costs versus cause funding standing in the non-profit community and their ability to fill m ’s category needs m has entered into agreements which m terms a partnership with various nonprofit_organizations which m calls its nonprofit partners the addendum page of such agreements contains a provision that m pledges to redistribute of the commission earned through a consumer’s shopping to the nonprofit organization chosen by the consumer prior to the time of purchase in its letter dated date m states the commissions are processed through an affiliate system they ie the affiliates manage the commissions and then we distribute them to our partner organizations on a quarterly basis the beneficiary organizations receive a commission check along with a detailed activity report that shows them how much they have earned from each retailer and the visitor traffic report m explains the affiliate system in more detail in its date letter m uses four affiliate management companies these companies represent about of the online affiliate retail industry x x x x x x x x x x x x x an affiliate system operates by paying a publisher m for actions taken by a consumer as they occur on the internet rather than paying up front for advertising space any type of revenue sharing program where an affiliate receives a commission for generating a lead or sale for an advertiser every m non-profit partner’s shopping page is tagged with a sub id which is written into the code that makes that page unique every time a consumer leaves that page to a retailer’s web site the management company that represents the retailer begins to track that consumer if the consumer purchases an item the management company documents the sale and commission associated with affiliate retailer relationship the management company aggregates each affiliate’s total commissions earned each month from all advertisers that affiliate partners with in the manager’s marketplace and if this amount exceeds the minimum payout the management company sends a paycheck or direct deposit in our case m then donates of that commission to the designated non-profit partner every quarter if this amount exceeds the minimum payout of dollar_figure if the amount is less than dollar_figure the balance rolls over to the next quarter x x x x x x x x x x x x x all commissions are received into a m account set up just for this process every quarter m pulls reports from the management companies and donates of the commission to its designated non-profit partners unless the amount is less than the minimum payout one of the affiliate management companies m contracts with is n attached to m’s letter of date is a two-page document issued by n and titled n the simple facts pay- for-performance drives results under the heading what is pay-for-performance is the following pay-for-performance is a form of online advertising where a marketer pays for results rather than paying to reach a particular audience a web site the publisher advertises products or services offered by another web site the advertiser in exchange for a commission on leads or sales the publisher displays banners ads text links or produces on their web site and is paid a commission by the advertiser when a visitor takes a specific action such as filling out a form or making a purchase under the heading how it works is the following an advertiser joins the n network and places ads offers and links in the network making them available for placement by a publisher publishers looking for links pay to join the advertiser’s pay-for-performance advertising program and upon acceptance select and place the advertiser’s offers on their web site these offers and links are served and tracked by n when a visitor to a publisher’s web site clicks on one of the advertiser’s links a cookie is set on the visitor’s browser that identifies the advertiser the publisher and the specific link and payment rates when the visitor makes an actual purchase online or fills out a form that transaction is tracked and recorded by n upon recording the transaction n handles all of the collection and processing required to ensure fair and timely commission payment for the publisher and all of the administration and verification necessary to ensure qualified sales and leads for the advertiser accompanying m’s letter of date is a six-page document titled non profit organizations which m describes as an informational welcome piece which we send out to new organizations under company information is the statement m is a unique online shopping portal which aids the partnership between retail america and non-profit organizations through commissions provided by affiliated businesses under the heading nonprofits on the overview page it states m ’s nonprofit partners benefit through an increased source of funding through consumer purchases as well as increased exposure for their organization through information posted on m’s web site m provides the staff support and marketing to promote each organization’s shopping page each nonprofit partner organization has the benefit of promoting advancements and upcoming events within their field on the m website in response to our request to provide a list of all nonprofit partners and the amount of commissions received by each m provided with its letter of date a list of nonprofit_organizations and an annual breakdown of the commissions received by m and given over to each nonprofit the total commissions given over to all nonprofits was dollar_figurex one nonprofit received over dollar_figure fifteen nonprofits received between dollar_figure and dollar_figure the remainder received less than dollar_figure and fourteen of those received less than dollar_figure in some cases nothing attached to its letter of date m provided a summary by year of the sales generated through its website portal for each for-profit retailer and the commissions received by m for those sales total merchant sales through m’s website portal amounted to dollar_figurez total commissions received by m amounted to dollar_figurex commissions amounted to dollar_figure percent of sales aside from the operation of an online shopping portal m devotes a page of its website to what it calls q according to m’s application the q newsletter highlights the activities of our participating nonprofits and charities the main purpose of the newsletter is to create awareness for the groups we support and also help generate a buzz about shopping on m the q section of the website will be a page where organizations can post events fundraisers news and volunteer information according to its application m expects to spend percent of it its time operating its website it expects to spend percent of its time on public relations and advertising campaigns another twenty percent of m’s time is expected to be devoted to fundraising to support m the fundraising will focus on securing corporate and business sponsorships that will fund m’s operations finally percent of m’s efforts will be devoted to building the m brand according to the application m’s sources of financial support are sponsorships special fundraising events and sale of promotional items in its letter of date m states the income from the e-newsletters will be generated from the sponsorship of banner space these banners will be available for retailers corporate sponsors and individual donors the enclosed sponsorship contract highlights the banner positions available for the website and the e-newsletter banners will be similarly placed and sized m’s sponsorship contract lists the following types of sponsorships homepage sponsorship placement premium five static banner placements 234x60 at an individual monthly sponsorship fee of dollar_figure per placement one five-placement rotation banner 234x60 at an individual monthly sponsorship fee of dollar_figure per placement q page sponsorship placements premium dollar_figure per placement q e-newsletter sponsorship placement five static banner placements 234x60 at an individual monthly sponsorship fee of two static banner placements 468x60 at an individual monthly sponsorship fee of dollar_figure per placement ten static placements text and misc sizes at an individual monthly sponsorship fee of dollar_figure per placement npo shopping community placements ten static banner placements 234x60 at an individual monthly sponsorship fee of o placements dollar_figure o placements dollar_figure o placements dollar_figure placements are established ten per community non-promotional sponsorships dollar_figure_______________ monthly quarterly annually corporate sponsorship dollar_figure______________ monthly quarterly annually the proposed budget submitted as part of m’s application estimates tax_year income from sponsorships of more than dollar_figurey attached to m’s letter of date was a printout of m’s recent website home page the webpage lists several m sponsors and m merchants among the m sponsors listed is p the p banner includes a link to p’s website m has four directors one of m’s directors is the president and ceo of p another of m’s directors is a partner and the marketing director of p in its letter dated date m states m ’s web designer and independent_contractor p has accepted work from partner npo’s examples include web design brochure design and logo design fees assessed are at fair_market_value m is not compensated for bridging this relationship asked to provide copies of its board_of director meetings m responded in its letter of date as follows m is currently operating as a for profit corporation without a board_of directors the directors will meet only when and if m achieves tax-exempt status if tax-exempt status is not granted m ’s for profit business plan does not include a board_of directors law sec_501 of the code exempts from federal income_taxation organizations described in sec_501 sec_501 of the code describes corporations trusts and associations organized and operated exclusively for charitable and other exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes specified in sec_501 of the code unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organizations or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes revrul_67_149 1967_1_cb_133 holds that an organization formed for the purpose of providing financial assistance to several different types of organizations which are exempt under sec_501 of the code is itself exempt under that section it carries on no operations other than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations at periodic intervals the organization does not accumulate its investment_income in revrul_64_182 1964_1_cb_186 a corporation organized exclusively for charitable purposes derives its income principally from the rental of space in a large commercial office building which it owns maintains and operates the charitable purposes of the corporation are carried out by aiding other charitable organizations selected in the discretion of its governing body through contributions and grants to such organizations for charitable purposes the ruling holds that the corporation is deemed to meet the primary purpose test of sec_1 c - e of the regulations and to be entitled to exemption under sec_501 of the code where it is shown to be carrying on through such contributions and grants a charitable program commensurate in scope with its financial resources sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less allowable deductions which are directly connected with the carrying on of such trade_or_business computed with certain modifications sec_512 of the code excludes from the definition of unrelated_business_taxable_income all rents_from_real_property sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or functions constituting the bases for its exemption under sec_501 sec_502 of the code provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt from taxation under sec_501 on the ground that all of its profits are payable to one or more organizations_exempt_from_taxation under sec_501 sec_1_502-1 of the regulations provides that in the case of an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit exemption is not allowed under sec_501 of the code on the ground that all of the profits of such organization are payable to one or more organizations_exempt_from_taxation under sec_501 in determining the primary purpose of an organization all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of those activities of such organization which are specified in the applicable paragraph of sec_501 revrul_70_186 1970_1_cb_129 holds that a nonprofit organization formed to preserve and improve a lake used extensively as a public recreational facility qualifies for exemption under sec_501 of the code the organization was formed to preserve a lake as a public recreational facility and to improve the condition of the water in the lake to enhance its recreational features it is financed by contributions from lake front property owners from members of the community adjacent to the lake and from municipalities bordering the lake the organization's principal activity is to treat the water to remove algae and to otherwise improve the condition of the water for recreational purposes by treating the water removing algae and otherwise improving the condition of the water thereby insuring the continued use of the lake for public recreational purposes the organization is performing a charitable activity the benefits to be derived from the organization's activities flow principally to the general_public through the maintenance and improvement of public recreational facilities any private benefits derived by the lake front property owners do not lessen the public benefits flowing from the organization's operations in fact it would be impossible for the organization to accomplish its purposes without providing benefits to the lake front property owners revrul_76_206 1976_1_cb_514 holds that a nonprofit organization formed to generate community interest in retaining classical music programs by a local for-profit radio station does not qualify for exemption under sec_501 of the code the organization promotes classical music by seeking sponsors for classical music programs presented on a commercial station encouraging existing sponsors to continue such sponsorship urging listeners to patronize such sponsors and soliciting listener subscriptions to promote the programs the ruling reasons that these activities tend to increase the station's revenues and thus benefit the for-profit radio station in more than an incidental way analysis on the basis of the information provided by m we conclude that m is not organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code rather we conclude that m is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business within the meaning of sec_513 of the code and further that it is organized and operated for the benefit of private interests organizational_test to merit exemption under sec_501 of the code an organization must be organized and operated exclusively for one or more exempt purposes within the meaning of sec_501 see sec_1_501_c_3_-1 of the regulations the first hurdle then an organization faces in establishing its exemption under sec_501 of the code is the organizational_test set out in sec_1_501_c_3_-1 of the regulations under this test an organization’s articles of organization must limit the organization’s purposes to one or more exempt purposes specified in sec_501 in addition the articles may not authorize the organization to engage in substantial activities that are not in furtherance of an exempt_purpose we find that m’s articles of incorporation fail on both counts first as explained further below we do not consider m’s stated purpose ie to operate an e- commerce internet website in the manner described is an exempt_purpose within the meaning of sec_501 of the code rather we find such purpose to constitute an unrelated_trade_or_business second m’s articles expressly permit m to transact any or all lawful business for which non- profit corporations may be incorporated under the laws of m’s state of incorporation insofar as a nonprofit corporation under state law may engage in activities that are broader than activities in furtherance of exempt purposes within the meaning of sec_501 of the code such provision in m’s articles violates the organizational_test requirements under sec_1_501_c_3_-1 of the regulations since m is not organized exclusively for exempt purposes as required by sec_1 c - a of the regulations it does not qualify for exemption under sec_501 of the code operational_test primary purpose is an unrelated_trade_or_business another hurdle to be overcome by an organization seeking exemption under sec_501 of the code is the operational_test set out in sec_1_501_c_3_-1 of the regulations under this test an organization must prove that it operates exclusively for one or more exempt purposes within the meaning of sec_501 by showing that it engages primarily in activities which accomplish one or more of such exempt purposes sec_1_501_c_3_-1 of the regulations explains that an organization may operate a trade_or_business as a substantial part of its activities and still qualify for exemption under sec_501 so long as the operation of the trade_or_business is in furtherance of the organization’s exempt_purpose and the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business the term unrelated_trade_or_business as it applies to an organization described in sec_501 of the code means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or the use it makes of the profits derived to the exercise or performance by such organization of its exempt purposes m’s primary activity is to operate an internet portal through which visitors shop for merchandise from online retailers if an organization exempt under sec_501 of the code that otherwise conducts activities in furtherance of an exempt_purpose for example an organization that accomplishes educational_purposes because it operates a school were to operate an internet portal through which visitors shop for merchandise and from which such organization received commissions that it applied to its educational programs such activity would be treated as unrelated_trade_or_business within the meaning of sec_513 such a conclusion is reached because internet retail shopping is not substantially related to the educational organization’s exempt_purpose except insofar as it provides the organization with income the same may be said of any other sec_501 organization that operates an internet shopping portal since the operation of an internet shopping portal is an unrelated_trade_or_business with respect to organizations exempt under sec_501 of the code then m whose primary purpose is to operate an e-commerce internet website is operated for the primary purpose of carrying on an unrelated_trade_or_business m estimates that half its resources are spent on operating its website shopping portal and half its resources are spent on funding its operations and promoting itself even m’s director admits that m is currently operated as a ’for-profit’ corporation since m’s primary purpose is the carrying on of an unrelated_trade_or_business it is not operated exclusively for exempt purposes specified in sec_501 and does not qualify for exemption under that section revrul_67_149 supra holds without discussion that an organization may qualify for exemption under sec_501 of the code if it is formed to provide financial assistance to other organizations all of which are exempt under sec_501 of the code at first glance this ruling would appear to encompass the activities of m on closer look however important distinctions emerge first for an organization to come within the ambit of revrul_67_149 supra it must provide support solely to organizations that are exempt under sec_501 of the code it is not clear that m provides support solely to sec_501 organizations for instance m’s application and supporting materials refer indiscriminately to charities and nonprofit_organizations as though the terms were synonymous m’s informational welcome piece for nonprofit_organizations is titled non-profit organizations and states that m is a unique online shopping portal which aids the partnership between retail america and non-profit organizations the overview section refers to nonprofit_organizations and nonprofit partners the form contract that m uses with its nonprofit partners does not condition the contract on the nonprofit being a sec_501 organization when we asked m to describe its criteria for selecting its nonprofit partners m makes no mention of sec_501 status as a requirement while it may be m’s intent to contribute only to sec_501 organizations its use of the term nonprofit and its seeming lack of procedures to ascertain the exempt status of its nonprofit partners raises the specter that m might provide assistance to organizations other than those that are exempt under sec_501 second revrul_67_149 supra speaks of an organization that carries on no operations other than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations ie organizations exempt under sec_501 of the code at periodic intervals m’s operations differ in at least two respects first m does more than simply receive contributions m operates a portal website that gives shoppers access to a large number of internet retailers m receives commissions based on a percentage of the sales conducted through its website such activities constitute a trade_or_business and not a mere receiving of contributions as explained earlier an internet retail shopping portal would be considered unrelated_trade_or_business if conducted by an organization exempt under sec_501 of the code since m’s purpose as stated in its articles of incorporation is the operation of an e-commerce internet website it follows that m is organized and operated for the primary purpose of conducting unrelated_trade_or_business an activity not contemplated by revrul_67_149 supra second m hopes and expects to earn income to support its operations from fundraising and the sale of advertising it is uncertain what m will do with the excess if advertising income exceeds expenses it its date letter m mentions that it plans on creating a foundation to which much of our revenue will go into and then disbursed to programs we support even if m were to carry out such vague plans that is no guarantee that income would not be accumulated in contradiction to revrul_67_149 supra revrul_64_182 supra holds without discussion that an organization that derives its income from the rental of commercial office space and that makes contributions to other organizations exempt under sec_501 of the code for charitable purposes may itself qualify for exemption under sec_501 however the organization must show that it is carrying on through contributions and grants a charitable program commensurate in scope with its financial resources upon making such a showing the organization will be deemed to meet the primary purpose test of sec_1_501_c_3_-1 of the regulations again m would appear at first glance to fit the mold of revrul_64_182 supra but a closer look reveals that it does not the organization described in the ruling receives income in the form of rents from commercial space under sec_512 of the code rents_from_real_property are excluded from the definition of unrelated_business_taxable_income therefore the organization is not considered to be conducting unrelated_trade_or_business m on the other hand is organized to operate an e-commerce internet website m’s primary activity is to act as a retail affiliate through the operation of an internet shopping portal as explained above the operation of an internet shopping portal constitutes unrelated_trade_or_business for a sec_501 organization therefore unlike the organization described in revrul_64_182 m derives its income from an unrelated_trade_or_business even if m’s activities were not considered unrelated_trade_or_business it is not necessarily the case that m’s charitable program would be commensurate in scope with its financial resources m’s donations to its nonprofit partners are limited to the commissions it receives as a retail affiliate in its letter of date m reports that it has received dollar_figurex in commissions since its inception on the other hand m anticipates receiving more than dollar_figurey annually through the sale of sponsorships advertising m will use such sponsorship revenue to pay its expenses and to grow its business given the discrepancy between the small amounts received as commissions and the large amounts expected from advertising it is uncertain that m’s charitable program would be commensurate in scope with its financial resources even if m were not considered to be organized and operated for the primary purpose of carrying on unrelated_trade_or_business and even if m were to show that commissions are only given to organizations exempt under sec_501 of the code nevertheless m would still be precluded from exemption under sec_501 because it operates as a feeder_organization within the meaning of sec_502 sec_502 provides that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit cannot be exempt under sec_501 on the ground that all of the profits of such organization are payable to one or more organizations that are exempt under sec_501 the term payable is interpreted to mean that the organization is obligated to turn over its profits to one or more designated exempt_organizations under some legal or equitable obligation m is obligated to turn over its commission to the nonprofit organization designated by the person shopping through m’s portal m’s contracts with its nonprofit partners obligate m to turn over its commission to the nonprofit organization designated by the shopper on its website m has offered to turn over its commission to the nonprofit organization chosen by the shopper in exchange for the shopper’s use of m’s portal to access the retailer’s website the shopper’s use of m’s portal obligates m to turn over its commission to the nonprofit of the shopper’s choice since the shopping portal is m’s only activity and since the profits ie the commissions generated from that activity cannot be used at m’s discretion but instead are payable to specific nonprofits chosen by the shoppers m falls within the feeder provision of sec_502 of the code hence m is precluded from exemption under sec_501 operational_test private benefit under sec_1_501_c_3_-1 of the regulations an organization is not operated exclusively for exempt purposes unless it serves a public rather than a private interest although an organization exempt under sec_501 of the code may provide benefits to private individuals those benefits must be incidental quantitatively and qualitatively to furthering exempt purposes to be qualitatively incidental private benefit must be a necessary concomitant of the activity that benefits the public at large in other words the benefit to the public cannot be achieved without necessarily benefiting certain private individuals to be quantitatively incidental the private benefit must be insubstantial measured in the context of the overall public benefit conferred by the activity see revrul_70_186 supra m’s activities provide substantial not incidental_benefits to private parties although m provides benefits to nonprofit_organizations by donating its commissions to them the commissions are insubstantial in comparison with the sales m’s activities generate for m’s for-profit merchant partners according to m’s documentation visitors to m’s website have purchased dollar_figurez worth of merchandise from m’s merchant partners in return m has received commissions from those sales of dollar_figurex unlike the situation described in revrul_70_186 supra in which an organization preserved a lake for public recreation and in so doing incidentally benefited lakefront property owners in m’s case the private benefit is substantial and the public benefit is incidental the large amount of sales m’s operations generate for its merchant partners is not justified by the small amount of commissions received by m and passed on to its nonprofit partners like the organization in revrul_76_206 supra that was denied exemption because its activities to promote of classical music resulted in increased revenue for a for-profit radio station so too m promotes charity by urging its website visitors to patronize for-profit merchants thereby increasing such merchants’ revenues and benefiting them in more than an incidental way in addition m’s operations have led to increased business for p a for-profit web design company two of m’s directors are owners of p and thereby enjoy increased personal benefit based on m’s activities not only has p been featured on m’s website as one of m’s sponsors with banner space on m’s homepage but m’s letter of date suggests that m has sought out business for p among m’s nonprofit partners conclusion for the above reasons we find that m is not organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code rather m is organized and operated for the primary purpose of conducting unrelated_trade_or_business furthermore we find that m provides substantial benefits to private for-profit interests in return for a comparatively incidental public benefit accordingly m does not qualify for exemption as an organization described in sec_501 of the code and it must file federal_income_tax returns contributions to m are not deductible under sec_170 of the code m has the right to protest this ruling if it believes it is incorrect to protest m should submit a statement of it views to this office with a full explanation of its reasoning this statement signed by one of m’s officers must be submitted within days from the date of this letter m also has a right to a conference in this office after its statement is submitted m must request the conference if it wants one when it files its protest statement if m is to be represented by someone who is not one of its officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if m does not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from m within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about its federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if m disagrees with our proposed deletions m should follow the instructions in notice if m decides to protest this ruling m’s protest statement should be sent to the address shown below if it is convenient m may fax its reply using the fax number shown in the heading of this letter if the reply is faxed please contact the person identified in the heading of this letter by telephone to confirm that the fax was received if m does not intend to protest this ruling and if m agrees with our proposed deletions as shown in the letter attached to notice m does not need to take any further action if m has any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice internal_revenue_service te_ge se t eo ra t constitution ave n w pe-3g4 washington d c lois g lerner director exempt_organizations rulings agreements sincerely
